MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz,
identificado con Documento Nacional de Identidad N* 08767639, autorizado por el artículo
13” del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo
N” 082-2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien
en adelante se denominará el ESTADO), y de la otra parte la empresa EXPLORACIONES
COLLASUYO S.A.C., inscrita en la Partida N* 11886399 del Registro de Personas
Jurídicas de Lima, identificada con R.U.C. N” 20476219761, con domicilio en Av. Del
Parque Norte N” 829, Urbanización Corpac, Distrito de San Isidro, debidamente
representada por el señor Vernon Arseneau, Gerente General, identificado con Carné de

( Extranjería N* 000282203, según poder inscrito en el Asiento C00003 de la Partida N*
11886399 de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará "EL
INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N” 217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de mayo de 2007, que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director
General de Mineria y la Resolución Ministerial N* 423-2007-MEM/DM, publicada en el
diario antes mencionado con fecha 7 de septiembre de 2007, que aprueba la lista de
bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
2 referidos en la Cláusula Segunda.

Lima, 27 de septiembre de 2007.

Rome a Y) ¡AA

ADO EL INVERSIONISTA

Director General de Mineria
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energia y Minas, Ing. Oscar Alfredo Rodríguez Muñoz,
identificado con Documento de Identidad Nacional N* 08767639, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii) EXPLORACIONES COLLASUYO S.A.C., identificada con R.U.C. N*
20476219761, con domicilio en Av. Del Parque Norte N* 829, Urbanización Corpac,
Distrito de San Isidro, provincia y departamento de Lima, debidamente representada por
el señor Vernon Arseneau, Gerente General, identificado con Carné de Extranjería N*
000282203, según poder inscrito en el Asiento CO00003 de la Partida N* 11886399 del
Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”;

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo l!l.

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 31 de mayo de 2007 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato
Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los

beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que

Y
MINISTERIO DE ENERGIA Y MINAS

no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar,
a partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 6'392,600.00 (Seis Millones
Trescientos Noventa y Dos Mil Seiscientos y 00/100 Dólares Americanos), en un plazo de
dieciséis (16) meses contado a partir del mes de septiembre de 2007 hasta diciembre de
2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 423-2007-MEM/DM,
publicada en el Diario Oficial El Peruano el 7 de septiembre de 2007, la misma que como
Anexo Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

IA
MINISTERIO DE ENERGIA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de
operaciones productivas el término establecido en el segundo párrafo del artículo 3” del
Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
11 de INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los de 27 días del mes de septiembre de dos mil siete.

Vas hoentaso

EL INVERSIONISTA

Director General de Mina:
8007 3P 2GUIPIO Y L007 AP AIQUIRAAS Ap

NOIDV4O14XA N3 NOISYIANI 10 VWVYDONOVI

“IWS OANSVT10) SINOIDVHO 1AX3

TOXANV
ANEXO !l

¡ciones Collasuyo S.A.C. durante
la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 423-2007-MEM/DM
Lima, 5 de setiembre de 2007
CONSIDERANDO:

Economía y

por
lista general delos bienes y servicios
el derecho a la

de

Decreto Supremo N* 017-2007-EF de acuerdo a la indicado
porla Superintendencia Nacional Tributaria
mediante Oficio N* 230-2007-SUNAT-300000;

Que, la S.A.C, solicitó
al Ministerio de Energía y Minas la de un
de Inversión h la lista de bienes
y servicios le el derecho a la
devolución del General a las e Impuesto de
Promoción y la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 269-2007-EF/15.01 de 20 de
30. e a A A

e, poo por la empresa

Con la opinión favorable de la Dirección General de
Minerla del de y Minas;
Posada eE en el inciso c) del artículo
Supremo Nr 082 2002.EF y el articulo 9 del de
Organización y Funciones del Ministerio de fa y Minas,
probado por Decreto Supremo N* 031-2007- S

SE RESUELVE:

Artículo Único. Ja ista de bienes y servicios cuya
adquisición dudo del Impuesto
General a las e Impuesto de Municipal a
favor de la empresa SAC. durante
la fase de exploración, de acuerdo con el Anexo que forma

integrante de la presente resol.

Regístrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO

Ministro de Energía y Minas
ANEXO : R.M. N? 423-2007-MEM/DM

ANEXO

LISTA DE 'Y SERVICIOS QUE TIENEN DERECHO ALA
DEVOLUCIÓN DE IMPUESTO

DEL: ALAS VENTAS E
APUESTO DE PROMOCIÓN MUNICIPAL
EXPLORACIONES

COLLASUYO S.AA.C.
L

DESCRIPCIÓN

2508 10.00.00 [BEMTONITA.

% NORMAS LEGALES

352748:

O 150.00 [LOS DEMÁS TUBOS DE PERFORACIÓN. - J
'$ | 8207.13.1000 |TRÉPANOS Y CORONAS CON PARTE OPERAMÍE Dbp

dá

10] 8207.1520.00 [BROCAS COM PARTE OPERANTE DE CEAMET
1 | 6207.13.90.00 [BARRENAS INTEGRALES

E 119000 [LOS |
13 | 8207.19.10.00
14 | 8297.19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET_ 3 7]

BROCAS Y

15 | 8207.19.29.00 [LAS DEMAS

DIAMANTADAS.
ROTOS | earREnaS INTEGRALES ara
8207.190.00 [LOS Ej ÚTILES INTERCAMBIABLES DE PERFORACIÓN |

Y SONOE:

EJ BABLES

19 | 8430.41.00.00 [LAS DE SONDEO O PERFORACIÓN
AUTOPROPULSADAS

EEES DE SONDEO Y PERFORACIÓN
EXCEPTO AUTOPROPULSADAS

21 | BASTA 000 | BALANCIMES.

[22 | 243143000 [LAS

3ON_10.0000 | MICROSCOPIOS ESTEREOSCOPICOS ]
9011.20.00.00 [LOS DEMÁS,

EXCEPTO LOS

|
014200000 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O |

FOTOGRAMETRÍA

ELECTRÓNICOS

41 | B01520.19:0 [LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O|

EXCEPTO DE Fl

WED 105 Des Y APARATOS EXETO]
¡ELÉCTRICOS O!

| 101530.0000 [PARTES Y:

“

ACCESORIOS
'9020.00.00.00 [LOS DEMÁS APARATOS RESPRATORIOS Y MASCARAS
JANTIGAS: DICEPTO US MASCARAS ad pl
ñ

ll. SERVICIOS y

2) Servicios de Operaciones de Exploración Minera.

¡- Topográbcos y geodésicos. = +

- Geolegos y gecécncos (ncuyepetográfos mnengráfars bios,
mecánica de rocas) Y

y poro perforación diamantna y de

circulación reina lá,

- Servicios serotopográficos Tar
- Servicios de mterpretación muliespectal de mágenes ya sean satelitales!

0 equipos aeroltransportados. y
E ¿e laboratono (análisas de mirarales, suelos, agua, ele).
b) Otros Servicios Vinculados a las Actividades de Exploración Minera:
- Servicio de alojamiento y alimentación del personal operativo del Tita;

¡del Proyecto.
+ Servicio de asesoría, consultoria, estudios Iécnicos especiales y auditorias!
minera. :s

3824. 3050.00 [PREPARACIONES PARA FILIDOS DE PERFORACIÓN DE!
POZOS (100051

352744

ro Taagporis de personal, maquinaña, equipo, malariales y
[iS cdiaris para los achidades de expiración y la construcció de

105358-2

JUSTI

o: sin efecto la R.M. N* 214-2007-
a Procurador la defensa y
'sentación de los derechos e intereses
'stado en procesos relacionados con
ekpago de los Bonos Agrarios
RESOLUCIÓN MINISTERIAL

N* 336-2007-JUS

y Jomtr
2oleine

2610
Lima, 5 de setiembre de 2007

VISTO, el Oficio N* 1095-2007-EF/10 cursado por el
Ministro de Economía y Finanzas; y

CONSIDERANDO:

Que, através dela Resolución Ministerial N*214-2007-JUS,
br a dq lic , se encargó al Procurador Público

iromrod Mecnrrgreiacifad md
* iniorosze del Estado on los
con el pago de los Bonos. yal a al
de y para que coadyuve en la
defensa del Estado en los referidos Judiciales;
mediante documento de visto, el Titular de
El Finanzas señala que dicho Sector viene
rm en los procesos judiciales relacionados

«conformidad
Lo del Poder al Decreto Ley N* pe ie

sb
Meiouce
lo 4%. Deja sin efecto la Rosolución Ministerial
por razones expuestas en
Resolución.

al Procurador Público a cargo
O O

Fl
in

iO EA Autorizar al referido Procurador Público
para' que solicite la información y/o documentación para
054

nefcialización y utilización de los Bonos Agrarios.
top comuniquese y publiquese.

A, ZAVALA VALLADARES
- de Justicia

Y NORMAS LEGALES

raro.
ima, vernos 7 de satiembra de 2007

FE DE ERRATAS

RESOLUCIÓN MINISTERIAL.
N* 321-2007 JUS

Mediante Oficio N* 1942-2007-JUS/SG, el Ministerio de
Justicia solicita se OS. po de Erratas de la Resolución
Ministerial N* 321-2007-JUS, publicada en nuestra edición
del día 25 de agosto de 2007.

DICE:

- Modificar los artículos 19, 2%, 7%, 122,
149, Ae 16% TA 19, 20%, 21%, 23%, En 28%, 27 y 28
del Reglamento del Concurso Público de Méritos
abre a la Función Notarial, aprobado por Resolución
N* 180-2006-JUS, que quedarán redactados de

la siguiente manera:

Artículo 19%.-

1.)

A efectos de calificar el vitae vitae, el Jurado puede
asignar bonificaciones adicionales al puntaje ya obtenido,
conforme a los siguientes casos: (...)".

DEBE DECIR:

Articulo Único.- Modificar los artículos 1%, 22, 7%, 12%
147, 15%, 16%, 18% 19%, 20%, 21%, 23%, 24%, 25", 27" y 28*-
Concurso Público de Méritos para el
por Resolución

inisterial N* 180-2006-JUS, que quedarán redactados de
Ps pepe manera:

Articulo 19.-

cios: de caiticar:el 'cumfollura wise, el Jurado
puedo agar Doc a puntaje ya
obtenido, conforme a los siguientes casos:

105039-1

PRODU

Otorgan concesiones a personas
naturales y jurídicas para desarrollar
actividades de acuicultura del recurso
concha de abanico

RESOLUCIÓN DIRECTORAL
N” 063-2007-PRODUCE/DGA
Lima, 8 de agosto del 2007
a
> 94, y
PE, el 16 e julio del 200; ramente,
señor MARCOS Le .ORSO,
serte los los cuales para desarrollar la
actividad de acuicultura a mayor
CONSIDERANDO:
pro bas o 14”, numeral 14.1 rales MBA 27460,

sao de Poo Peto nin e rs)
pido de grid. NpÚblco, fondos o aguas marinas y
continentales;

Que conforme a Jo establecido en Jos¡arículos 19 y 20

E SÓN de un Coro de
Producción Acuícola con la Dirección General de Acuicultura;

ANEXO Il

EXPLORACIONES COLLASUYO S.A.C.

CONCESIONES MINERAS
TTEM_| NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 ACCHA-3 010100594 1000
2 ACCHA-4 010100694 1000
3 ACCHA-5 010100794 1000
4 [ALCATRAZ1 010239303 300
5 [ALCATRAZ2 010239403 [929.59
[6 [ALCATRAZ 3 010239503 200
7 [ARELLA 1 010242606 600
8 [ARELLA2 010242706 600
9 — [ARELLA3 010084507 100
10 [ATENAS 1 [010344803 600
11 — [ATENAS 10 010393506 1000
12 [ATENAS 11 010393606 900
13 [ATENAS 12 010393706 1000
[14 — [ATENAS 13 010393806 1000
15 [ATENAS 14 010393906 1000
16 [ATENAS 2 010392706 1000
17 — [ATENAS 3 010392806 1000
18 — [ATENAS 4 [010392906 1000
19 — [ATENAS 5 010393006 [1000
20 [ATENAS 6 010393106 1000
21  [ATENAS7 010393206 1000
22 [ATENAS 8 010393306 1000
23  [ATENAS9 010393406 1000
24  [DEYNA [010089903 500
25 [DOLORES 1 010242703 900
[26 [DOLORES 2 010249603 100
27 [DOLORES 3 010216304 900
28 [EL SUSTO 1 010146703 200
29 — [GALIA 010089703 200
30 [GAVIOTA 1 010089803 700
31 [GORRION 1 010318403 600
32 [GORRION 2 010394006 1000
33 [GORRION 3 010394106 500
34 [GRETA1 010090003 500
35 [JAGUAR 1 010164702 800
36 [JAGUAR 2 010164802 800
37 [LARISA 1 010326306 1000
38 [LARISA 2 — [010326406 1000
39 — [LARISA 3 010326506 800
40 [LARISA 4 010326606 700
41 — [LARISAS 010326706 301.66

MELISSA 1 010090203 1000
MINACCASA 1 010110200 700
| MINACCASA 4 010042701 1000
| MINACCASA 5 010042801 800
NADIA 1 010325006 900
NADIA 2 010325106 1000
NADIA 3 010325206 1000
NADIA 4 010325306 1000
NIEVES 1 010242306 600
NIEVES 2 010242406 600
NIEVES 3 010242506 900
PUYANI 010110094 300
SABA 1 010325406 1000
SABA 2 010325506 1000
SABA 3 [010325606 1000
SABA 4 010325706 900
SABA 5 010325806 1000
SABA 6 010325906 800
SABA 7 010326006 900
SABA 8 010326106 1000
SABA 9 010326206 1000
SAYANII 010077204 1000
SAYANI II 010077304 1000
TAMARA 1 010242806 900
URPI 1 010337703 500
URPI 2 010163005 200
WANDA 1 010242906 700
YNES 010090103 1000

